USDC IN/ND case 2:18-cr-00033-PPS-JEM document 82 filed 09/06/19 page 1 of 4


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                )
                                        )      Case No. 2:18-cr-33 PPS/JEM
             v.                         )
                                        )
SAMANTHA ELHASSANI                      )

 GOVERNMENT'S RESPONSE TO DEFENDANT’S MOTION TO DEPOSE
WITNESSES IN IRAQ PURSUANT TO RULE 15 OF THE FEDERAL RULES
                  OF CRIMINAL PROCEDURE

      The United States of America, by its undersigned attorneys, submits this

response to Defendant Samantha Elhassani’s Motion to Depose Witnesses in Iraq

Pursuant to Rule 15 of the Federal Rules of Criminal Procedure [DE 79]. In her

motion, Defendant requests leave to depose three individuals from the persecuted

Yazidi religious community whom Defendant and her husband purchased and owned

as slaves while living in ISIS-controlled Syria. The government does not believe that

these witnesses have any personal knowledge or information that is relevant to any

material issues of fact at trial. Nevertheless, the government not does object to the

Court granting Defendant leave to take these depositions, if defense counsel is able

to navigate the foreign legal processes for doing so, and if the Court finds that there

is sufficient grounds under Rule 15.

      Federal Rule of Criminal Procedure 15 grants the Court fairly broad discretion

to allow a party in a criminal case to take a deposition in order to preserve testimony

for trial “because of exceptional circumstances and in the interest of justice.” Fed. R.
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 82 filed 09/06/19 page 2 of 4


Crim. P. 15(a) 1; United States v. Ismaili, 828 F.2d 153, 158 (3d Cir. 1987) (explaining

how the standard for allowing Rule 15 depositions has relaxed from the previous

version of the rule). “Considerations of materiality (of the testimony) and

unavailability (of the witness) remain critical,” but they are not “rigid and automatic

grounds for the denial of a 15(a) motion.” Id.

      The government agrees with Defendant’s assessment there is no established

test for “exceptional circumstances” in the Seventh Circuit. Def. Mot. ¶ 5. The

Seventh Circuit has indicated that district courts should consider more than just

materiality and availability. Instead, the Court has suggested a balancing of several

factors including “whether the deponent would be available at the proposed location

of the deposition, whether the deponent would be willing to testify, [] the safety of

United States officials in going to the foreign location[,] . . . the materiality of the

proposed testimony, the availability of the witness, whether injustice will otherwise

result without the material testimony that the deposition could provide, and whether

countervailing factors would make the deposition unjust to the nonmoving party” and

also noted that there is “typically some showing, beyond unsubstantiated speculation,

that the evidence exculpates the defendant.” United States v. Knox, 540 F.3d 708, 717




1      The Defendant has a right under Rule 15(c)(3) to be present at the deposition
under certain circumstances. As the Committee Notes to the 2012 amendment that
codified Rule 15(c) make clear, it is her burden as the party requesting the deposition,
to show every one of the conditions listed in that section by a preponderance of the
evidence. Since Defendant does not reference section (c)(3) in her motion, use the
phrase “substantial proof” from 15(c)(3)(A), or even touch upon how she could
“meaningfully participate in the deposition through reasonable means,” the
government presumes she is waiving her presence under Fed. R. Crim. P. 15(c)(1).
The government requests she formalize that waiver before the Court consider the
motion.

                                           2
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 82 filed 09/06/19 page 3 of 4


(7th Cir. 2008) (referencing cases from the Ninth, Eleventh, D.C., Third, and Fifth

Circuits); see also United States v. Fuentes-Galindo, 929 F.2d 1507, 1509 (10th Cir.

1991) (noting materiality and unavailability are “no longer dispositive” in certain

circumstances).

      Defendant’s motion asks the Court to make relevancy determinations about

the Yazidi’s proposed testimony. The government believes the Court need not make

a materiality or relevancy determination about the Yazidis’ anticipated testimony to

grant Defendant leave to pursue the depositions because the request is unopposed. If

this were a contested motion, then the government agrees with Defendant that

materiality would be a key factor for the moving party to establish.

      In any event, Defendant’s claim of relevance is based on isolated statements

from online news articles, limited and vague information available in discovery and

secondhand information received through “an intermediary.” Def. Mot. ¶¶ 5-8. These

sources only offer hints as to what these individuals might know and say, but they do

not tell the full picture. As Defendant correctly notes, these witnesses have not been

interviewed by either party.

      The government disputes Defendant’s characterization of her relationship with

the Yazidis, and her role in purchasing at least one of the Yazidis, based on

Defendant’s own statements in media reports, FBI interviews and her own personal

writings. But that is an issue for another day. Defendant insists these witnesses are

important to her case. She represents that they are willing to testify. And they are

exceptionally unavailable due to their age, victimization from sex trafficking, and,




                                          3
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 82 filed 09/06/19 page 4 of 4


according to Defendant, statelessness. Def. Mot. ¶ 8. If all this is true, then the

government has no objection to the Court allowing Defendant to pursue these

depositions based on a finding that several of the factors for “exceptional

circumstances” exist. The only way these victims can have their day in court—and

the government suspects their testimony might prove incriminating or relevant at

sentencing—is to be deposed.

      To the extent this Court believes it needs to make a “materiality” finding to

grant the unopposed motion, the government requests further briefing on the matter,

as the government contends that Defendant’s proffered version of the witnesses’

testimony is irrelevant and inadmissible.


                                      Respectfully submitted,

                                      THOMAS L. KIRSCH II
                                      UNITED STATES ATTORNEY

                                BY:    /s/ Abizer Zanzi
                                      Abizer Zanzi
                                      Jennifer Chang
                                      Assistant United States Attorneys
                                      United States Attorney’s Office
                                      Northern District of Indiana
                                      5400 Federal Plaza, Suite 1500
                                      Hammond, IN 46320
                                      Telephone: (219) 937-5500
                                      Facsimile: (219) 852-2770




                                            4
